DETAILED ACTION

	Initially, the previously indicated allowability of claim 5, and corresponding new claim 11, is withdrawn in view of the newly discovered references to Mouleyre et al.  Rejections based on the newly cited reference follow.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2020 has been entered.
 





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 6, line 4, setting forth an associated locking notch for the front vertical slot appears duplicative and improper since the front locking notches have already been set forth in claim 1.  It appears such front locking notches should be referenced in claim 6.
	In claim 9, line 4, there is no antecedent basis for “the yoke of the wiper arm”.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 appears to set forth the same structure that has been set forth in claim 1, namely that the unlocking button is arranged at a free end of the resilient branch.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al (WO publication 02/053421).
	The publication to Weber discloses the invention as is claimed.  Weber discloses an assembly (fig. 1) having a wiper blade (12) pivotally attached to a wiper arm (110, fig. 10) by a connection system.  The connection system comprises a connector (26) fixed to the wiper blade and an adapter (166) removably attached to a yoke (150) of the wiper arm.  The connector and adapter are joined together by articulation means (42, 174, 176, 178).  The adapter comprises an elongated body (170, 172) having two longitudinal and vertical external lateral faces and is configured to be mounted in the yoke of the wiper arm (note fig. 11).  The yoke includes a pair of front locking pegs (note 


    PNG
    media_image1.png
    658
    948
    media_image1.png
    Greyscale





With respect to claim 2, the unlocking button is arranged at an end of the resilient branch as can be seen in figure 10.
	With respect to claims 3 and 4, note transversely and vertically oriented locking surface (192) on the adapter that cooperates with the abutment surface (162) of the yoke.
	With respect to claims 8 and 9, the resilient branch extends beyond a front end face of the body (fig. 10).  It is noted that claim 8 appears directed to only the adapter.  Thus, a particular relationship of the adapter to the yoke when mounted does not appear to define any particular structure for the adapter alone that differentiates from that which is taught by Weber.  In other words, a front transverse end wall for the yoke is not particularly required for the adapter set forth.  Further, Weber does appear to teach a front transverse end wall of the yoke (area below cavity 200, fig. 10) next to which the resilient branch extends when the adapter is mounted to the yoke (fig. 11).  Note that the resilient branch extends through the cavity in the mounted and locked position shown in figure 11.

Claims 1-5, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mouleyre et al (US patent application publication 2016/0375872).
	The publication to Mouleyre discloses the invention as is claimed.  Mouleyre discloses an assembly (fig. 1) having a wiper blade (12) pivotally attached to a wiper arm (14) by a connection system.  The connection system comprises a connector (24) fixed to the wiper blade and an adapter (26) removably attached to a yoke (28) of the wiper arm.  The connector and adapter are joined 


    PNG
    media_image2.png
    519
    994
    media_image2.png
    Greyscale


	With respect to claims 3 and 4, the unlocking button can be seen to have a locking surface extending transversely in a vertical plane.  Such is able to cooperate with an abutment surface (40) of the yoke (see fig. 12).


	With respect to claim 5 and 11, the button is offset vertically downwards with respect to an upper face (44) of the body of the adapter (note fig. 2).

Allowable Subject Matter

Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments

Applicant's arguments filed 04 December 2020 have been fully considered but they are not fully persuasive.
Initially, applicant’s arguments with respect to the rejection of claims by Weber ‘903 are persuasive.
Applicant’s arguments with respect to the rejection of claims by Weber ‘421 are not persuasive.  Applicant argues that the pegs of Weber do not extend transversely inwardly as claimed.  However, as set forth above, the pegs of the yoke of the wiper arm are not positively claimed with the adapter set forth.  In other words, the claim is only directed to an adapter and not a combination of an adapter with the yoke.  Thus, the particular orientation of the pegs on such non-claimed yoke 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
15 January 2021